***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
          STATE v. DAMATO-KUSHEL—CONCURRENCE

   ESPINOSA, J., concurring. I agree with the majority
that the victim’s rights amendment; Conn. Const.,
amend. XXIX (b);1 does not confer on the plaintiff in
error, M,2 the right to have his attorney attend any in-
chambers, informal plea discussions that may occur
between the prosecutor, defense counsel and the pre-
siding judge. I write separately, however, because I
disagree with the majority’s rationale. There are two
flaws in that analysis, which I will discuss separately.
First, the majority fails to address a misinterpretation
of amendment XXIX (b) (5) that is embedded in the
plaintiff in error’s claim. The plaintiff in error did not
request to personally attend any chambers plea discus-
sions, but claimed only that he was entitled to have his
attorney attend any such discussions. As I explain in
this concurring opinion, I would reject the plaintiff in
error’s claim on the basis that the plain language of
amendment XXIX (b) (5) guarantees personal atten-
dance only and does not extend to the attendance of
counsel. The majority, by assuming, with no analysis,
that the guarantee of amendment XXIX (b) (5) extends
to the attendance of counsel, fails to ask the most
important and fundamental question presented in this
writ—whether our state constitution guarantees that
right to victims.
   The second flaw in the majority’s analysis is that it
accepts the plaintiff in error’s characterization of the
chambers discussions at issue in this writ of error as
‘‘disposition conferences’’ pursuant to Practice Book
§ 39-13. The plaintiff in error strategically conflated
these informal meetings with disposition conferences—
which are formal, on record and held in court—in order
to bolster his argument that such discussions are ‘‘court
proceedings’’ pursuant to amendment XXIX (b) (5). The
term ‘‘disposition conference,’’ as I explain in this con-
curring opinion, refers to an in-court, on-the-record pro-
ceeding.3 The rules of practice relied on by the majority
to reject the claim of the plaintiff in error, therefore,
are inapposite. For these reasons, I respectfully concur.
  I begin with the relevant procedural background. Dur-
ing the arraignment of Kyle Damato-Kushel, the defen-
dant in the underlying criminal case in which the
plaintiff in error is the alleged victim, the court accepted
Damato-Kushel’s plea of not guilty. Defense counsel
then noted that Attorney James Clark had filed an
appearance on behalf of the plaintiff in error. Defense
counsel objected to Clark ‘‘being present during the
course of chambers pretrial discussions.’’ The plaintiff
in error opposed the objection on the basis that the
victim’s rights amendment guaranteed him the right to
have Clark attend the judicial pretrials on his behalf.
The trial court sustained the objection, on the basis
that amendment XXIX (b) (5) guarantees that ‘‘the vic-
tim can be present at any proceeding where the defen-
dant can be present and the defendant’s not present at
judicial pretrials. Their lawyers are, but the defendants
aren’t.’’ By resting its ruling on the fact that Damato-
Kushel had no right to be personally present, the trial
court’s ruling implicitly rejected the plaintiff in error’s
extension of amendment XXIX (b) (5) to the attendance
of counsel.
   In his motion for reconsideration, the plaintiff in error
continued to press his claim that his attorney should
be allowed to attend the judicial pretrials. Specifically,
he asked that the court ‘‘reconsider its denial of his
right to attend through counsel, disposition conferences
(pretrials) in this case.’’4 In support of the motion, he
argued that the victim’s rights amendment ‘‘grants the
victim the right to have his attorney attend pretrials if
the defendant’s attorney has the right to do so. The
attorneys are not attending personally, but only as sub-
stitutes for their respective clients.’’ (Emphasis omit-
ted.) At the hearing on the motion, Clark argued: ‘‘The
constitution is quite clear that the victim, through an
attorney—that’s how we act in the court system—has
a right to attend all court proceedings that the defendant
has a right to attend. And it appears to me to be pretty
straightforward that that means that [defense counsel]
can attend that as the defendant, and, therefore, under
the constitution I should be able to attend as the victim’s
attorney since individually we have no right to be there.’’
   Damato-Kushel responded that because she did not
have a right to be personally present, amendment XXIX
(b) (5) did not confer that right on the plaintiff in error.
When the plaintiff in error replied by repeating his claim
that his counsel should be allowed to attend any judicial
pretrials, the court did not consider whether the right
extended to the victim’s counsel, but turned to the ques-
tion of whether judicial pretrials constituted ‘‘court pro-
ceedings.’’ The trial court’s memorandum of decision,
however, released the day after the hearing on the
motion for reconsideration, rested its decision on the
fact that Damato-Kushel did not have the right to per-
sonally attend any judicial pretrials. The ruling, there-
fore, implicitly assumed that the parallel right afforded
to the victim by amendment XXIX (b) (5), was limited to
personal attendance. Following the court’s subsequent
denial of his motion seeking its permission for his attor-
ney to attend any judicial pretrials that may occur in
the case, the plaintiff in error filed this writ of error,
naming Damato-Kushel and the Superior Court, judicial
district of Fairfield, as the defendants in error.
  The first flaw in the majority’s analysis of the question
of whether amendment XXIX (b) (5) guarantees that a
victim has the right to have victim’s counsel attend any
court proceedings that defense counsel may attend is
readily resolved by reviewing the text of the constitu-
tional provision. That review reveals that the plaintiff
in error’s interpretation runs afoul of two basic tenets
of constitutional interpretation. Specifically, that inter-
pretation would require us to supply language that is
not in the constitutional text and would also render
some of the express language of amendment XXIX (b)
(5) superfluous.5 The victim’s rights amendment pro-
vides in relevant part that ‘‘a victim . . . shall have
. . . the right to attend the trial and all other court
proceedings the accused has the right to attend, unless
such person is to testify and the court determines that
such person’s testimony would be materially affected
if such person hears other testimony . . . .’’ Conn.
Const., amend. XXIX (b) (5). As I have already noted,
amendment XXIX (b) (5) makes no reference either to
the victim’s attorney or to defense counsel. Instead, its
scope is limited to the ‘‘victim,’’ whose right to attend
is limited to that enjoyed by ‘‘the accused.’’ This court
has stated that it does ‘‘not supply constitutional lan-
guage that the drafter intentionally may have chosen to
omit.’’ Connecticut Coalition for Justice in Education
Funding, Inc. v. Rell, 295 Conn. 240, 273, 990 A.2d 206
(2010). The plaintiff in error relies on an interpretation
of amendment XXIX (b) (5) that supplies language that
is not there. That is, the plaintiff in error’s interpretation
reads amendment XXIX (b) (5) thusly: ‘‘a victim, either
personally or through counsel . . . shall have . . .
the right to attend the trial and all other court proceed-
ings the accused, either personally or through counsel,
has the right to attend, unless such person is to testify
and the court determines that such person’s testimony
would be materially affected if such person hears other
testimony . . . .’’
   Because the addition of the phrase ‘‘either personally
or through counsel’’ cannot be reconciled with the
express constitutional text, I reject the plaintiff in
error’s interpretation. Specifically, the victim’s right to
attend court proceedings is subject to a significant
exception—the victim has the right to attend ‘‘unless
such person is to testify and the court determines that
such person’s testimony would be materially affected
if such person hears other testimony . . . .’’ This
exception to the general rule presumes that the person
whose attendance is secured by amendment XXIX (b)
(5) is a person whose testimony could be ‘‘materially
affected’’ if he or she hears other testimony. Accord-
ingly, a person who is included within the meaning of
the word ‘‘victim,’’ is a person who potentially could
be required to testify. That language would make no
sense if the word ‘‘victim’’ is construed to include the
victim’s attorney, who would not be required to testify.
Pursuant to the express language of amendment XXIX
(b) (5), the victim’s right to attend is extinguished
entirely if ‘‘such person’’ is to testify and that testimony
would be materially affected by attending the court
proceeding. If the drafters had intended to include the
victim’s counsel in the meaning of ‘‘victim,’’ surely they
would instead merely have provided that, under those
circumstances, the victim’s right to attend was limited
to attendance through counsel. Instead, the exception
clarifies that the right to attendance is one that is per-
sonal to the victim and does not include attendance
through counsel.
   The interpretation of the plaintiff in error runs afoul
of a second tenet of constitutional construction—it ren-
ders some of the language of the victim’s rights amend-
ment superfluous. We have explained: ‘‘In dealing with
constitutional provisions we must assume that infinite
care was employed to couch in scrupulously fitting
language a proposal aimed at establishing or changing
the organic law of the state. . . . Unless there is some
clear reason for not doing so, effect must be given
to every part of and each word in the constitution.’’
(Citations omitted.) Stolberg v. Caldwell, 175 Conn. 586,
597–98, 402 A.2d 763 (1978), appeal dismissed sub nom.
Stolberg v. Davidson, 454 U.S. 958, 102 S. Ct. 496, 70
L. Ed. 2d 374 (1981). Construing the term ‘‘victim’’ to
include the victim’s attorney renders the qualifying
clause ‘‘[that] the accused has the right to attend’’ super-
fluous. That clause limits the victim’s constitutional
right to attend, extending it only to court proceedings
that ‘‘the accused has the right to attend . . . .’’ In a
criminal case brought against a defendant, however,
defense counsel cannot be excluded from any court
proceedings. Accordingly, if amendment XXIX (b) (5)
guaranteed that the victim’s counsel may attend any
court proceedings that defense counsel may attend, that
guarantee would encompass all proceedings. That is,
the victim’s counsel would be guaranteed the right to
attend all court proceedings in the case, without any
need for the language limiting those proceedings to the
ones that ‘‘the accused has the right to attend . . . .’’
Accordingly, the reasonable reading of amendment
XXIX (b) (5) is that it guarantees a victim the right
to personally attend any court proceedings that the
defendant has the right to personally attend. Put
another way, the right guaranteed to victims by amend-
ment XXIX (b) (5) is the right to be present at court
proceedings at which the accused has the right to be
present.
   My reading of amendment XXIX (b) (5) is consistent
with our previous holding that ‘‘nothing in the victim’s
rights amendment itself or in subsequently enacted leg-
islation explicitly makes victims parties . . . .’’ State
v. Gault, 304 Conn. 330, 347, 39 A.3d 1105 (2012). The
victim’s rights amendment merely gives victims the
right to have a voice in the criminal prosecution and
does not grant them party status. The limited right of
participation conferred on a victim is evident from the
amendment itself, which states with specificity the vic-
tim’s rights—those rights are not equal to the defen-
dant’s. Id. (‘‘although the legislature intended to create
an avenue through which victims could appear in court
proceedings and articulate their positions in regard to
matters relating to their rights, it did not intend that
victims were to have full party status’’).
   Turning to the second flaw in the majority’s analysis,
I observe that rather than resolving the more fundamen-
tal question of whether amendment XXIX (b) (5) guar-
antees the right claimed by the plaintiff in error, the
majority focuses on the question of whether the judicial
pretrials constitute ‘‘court proceedings the accused has
a right to attend’’ pursuant to amendment XXIX (b) (5).
The majority holds that ‘‘the [plaintiff in error] has no
right to attend off-the-record, in-chambers [judicial pre-
trials] because the defendant herself has no right to do
so.’’6 Accordingly, the majority does not resolve the
question of whether the judicial pretrials constitute
‘‘court proceedings.’’ In its discussion of this issue, the
majority assumes, without any analysis, that the plain-
tiff in error correctly has characterized the informal,
in-chambers plea discussions as ‘‘disposition confer-
ences.’’ As I previously have noted in this concurring
opinion, the first reference to judicial pretrials as ‘‘dis-
position conferences’’ in the present case was in the
motion for reconsideration filed by the plaintiff in error.
That characterization bolstered his argument that the
meetings were court proceedings that he had a right to
attend. During the initial discussion of defense coun-
sel’s objection to Clark’s attendance at the judicial pre-
trials, neither the court nor the attorneys referred to
those informal discussions as the ‘‘disposition confer-
ence.’’ Instead, both the attorneys and the trial judge
referred to ‘‘chambers pretrial discussions,’’ ‘‘judicial
pretrials,’’ and ‘‘chambers pretrials.’’
   Rather than accept the plaintiff in error’s character-
ization of judicial pretrials as disposition conferences,
I would simply consider the nature of judicial pretrials,
which are informal and off-the-record. These meetings
are not court proceedings, but merely part of the appa-
ratus by which the presiding judge moves the criminal
case along. Accordingly, even if the right set forth in
amendment XXIX (b) (5) extended to attendance
through counsel, it would not apply to judicial pretrials.
   The term ‘‘disposition conference’’ is not defined in
the rules of practice. It is clear, however, that the term
does not refer to in-chambers judicial pretrials. The
governing rules of practice make clear that a disposition
conference is an in-court, on-the-record, formal pro-
ceeding. Unless the case goes to trial, it will most com-
monly be resolved at the disposition conference—this
cannot occur informally, behind closed doors, or in
chambers. The case can be ‘‘disposed of’’ in the disposi-
tion conference only in court and on-the-record. It is
not a ‘‘negotiation conference,’’ or a ‘‘plea bargaining
conference.’’ Certainly, plea bargaining and negotia-
tions precede the disposition conference. Negotiations
between the parties can occur off-the-record, behind
closed doors and at any time. Parties can bring an
agreement to the presiding judge for approval off-the-
record. The judge can make a judicial offer off-the-
record. All of those events are undertaken with the goal
of being able to dispose of the case on the record,
in court. None of these events, however, resolves the
criminal case. The disposition conference is the formal
culmination of all of the efforts that precede it—discus-
sions, plea bargaining, meetings with the presiding
judge. The disposition of the case, however, must occur
in the courtroom and on the record.7
   The rules of practice set forth the procedures govern-
ing the disposition of a criminal case without trial and
set forth procedures governing, inter alia, plea discus-
sions and agreements and disposition conferences. The
presiding judge has the responsibility of overseeing the
pretrial process,8 and, as happened in the present case,
will assign a case for a disposition conference, if possi-
ble, at the time of the defendant’s arraignment. See
Practice Book § 37-9 (‘‘Any defendant who pleads not
guilty shall be asked whether he or she desires a trial
either by the court or by a jury. Pursuant to these rules,
including Sections 44-11 through 44-17, the case shall be
placed on the trial list and, where possible or necessary,
assigned dates for a disposition conference, a probable
cause hearing, and/or a trial.’’); see also Practice Book
§ 44-15 (‘‘Upon entry of a not guilty plea, the judicial
authority shall, whenever feasible, assign a date certain
for the trial of such case, and in jury cases, for a disposi-
tion conference pursuant to Sections 39-11 through 39-
13, and it shall advise all parties that they are to be
prepared to proceed to trial or to a disposition confer-
ence on that date. If the setting of a definite date at the
time of the not guilty plea is not feasible, the case shall
be placed on a trial list of pending cases which shall
be maintained by the clerk. Cases shall be placed on
the trial list in the order in which the not guilty pleas
were entered.’’).
   The language of Practice Book § 37-9 is particularly
instructive. There are three key proceedings for which
the presiding judge assigns dates, if possible: the dispo-
sition conference, and, where applicable, a probable
cause hearing, and/or the trial. All three of these pro-
ceedings are points at which the case can be disposed.
If a defendant pleads guilty during the disposition con-
ference, the case is resolved and there will be no need
for either a probable cause hearing or a trial. If, in cases
where a probable cause hearing is required, the court
finds no probable cause, the case is resolved and there
will be no need for a trial. All efforts in these proceed-
ings are directed at disposing of the case—the disposi-
tion conference is a component of that process and is
treated on a par with a probable cause hearing and the
trial, both formal, in-court, on-the-record proceedings.
It would make no sense for the rules of practice to
designate, along with probable cause hearings and tri-
als, the informal, off-the-record meetings that occur
in the presiding judge’s chambers when the case is
scheduled for the pretrial docket.
   The informality of the judicial pretrials is evident
from the events that take place on the pretrial docket.
Once the case is assigned for a disposition conference,
it is placed on the pretrial docket for that date, and the
parties who are scheduled to appear that day receive
the list of cases on the docket. See Practice Book § 39-
11 (‘‘After conferring with the clerk, the presiding judge
shall assign for disposition conferences so much of the
jury trial list as he or she shall deem necessary for the
proper conduct of the court and he or she shall direct
the clerk to print and distribute a list of the cases so
assigned to the appearing parties. The clerk shall sched-
ule the conferences at times which will not interfere
with the orderly calling of the court docket. Cases may
also be assigned for a disposition conference at the
time of the entry of a plea pursuant to Section 44-15.’’).
    In the meantime, the prosecutor and defense counsel
may engage in negotiations. See Practice Book § 39-1
(‘‘[t]he prosecuting authority and counsel for the defen-
dant, or the defendant when not represented by counsel,
may engage in discussions at any time with a view
towards disposition’’). A defendant who, like Damato-
Kushel, is represented by counsel, does not participate
in plea discussions, and the prosecutor is barred from
discussing plea negotiations with him or her. See Prac-
tice Book § 39-2 (‘‘[t]he prosecuting authority shall not
engage in plea discussions at the disposition confer-
ence, or at other times, directly with a defendant who
is represented by counsel’’). It is the duty of defense
counsel to inform the defendant of any proposed plea
agreement, and to conclude any agreement only with
the defendant’s consent. See Practice Book § 39-3
(‘‘[d]efense counsel shall conclude plea agreements
only with the consent of the defendant and shall insure
that the decision to dispose of the case or to proceed
to trial is ultimately made by the defendant’’).
   On the day the court is conducting pretrials, the pre-
siding judge calls each case listed on the pretrial docket
and the attorneys report their appearances and the sta-
tus of the case, including whether they need a continu-
ance. The defendant’s appearance is noted on the
record. See Practice Book § 39-13 (‘‘The prosecuting
authority, the defense counsel, and, in cases claimed
for jury trial, the defendant shall appear at the time set
for the disposition conference unless excused by the
judicial authority. Requests for postponements shall be
made only to the presiding judge and shall be granted
upon good cause shown.’’ [Emphasis added.]).
  After the presiding judge has finished calling the
cases, the court goes into recess, and the judge conducts
the judicial pretrials, meeting with the attorneys for
each case that was called in open court and was not
continued. These meetings are generally conducted in
chambers, but in some judicial districts an adjoining
conference room is used. The order in which the attor-
neys meet with the presiding judge for the judicial pre-
trials is determined in an informal manner by the judge,
according to practical concerns, including whether the
parties need more time to confer prior to meeting with
the presiding judge. During the judicial pretrial, the
judge typically will address discovery and investigation
issues. If the parties have reached an agreement without
judicial intervention, they will advise the judge, who
will decide whether the court will accept the agreement.
Plea discussions between the parties commonly are
ongoing, as they attempt to reach a plea agreement.
See Practice Book § 39-14 (‘‘[t]he prosecuting authority
and counsel for the defendant should attempt to reach
a plea agreement pursuant to the procedures of Sections
39-1 through 39-10’’). If the parties are having difficulty
arriving at a plea agreement, they may inform the judge
during the pretrial and request assistance. If the judge
deems it appropriate, he or she may extend a judicial
offer during the judicial pretrial. These meetings are
informal, practical, and aimed at moving the case along.
   After all the judicial pretrials have been conducted
for the day, the court is called back into session, and
for each case, the court either gives the defendant the
next court date, or takes the defendant’s plea. If the
court accepts the defendant’s plea, on-the-record and
in open court, the case has been disposed of, not before.
Accordingly, because the informal discussions in
judge’s chambers, while undertaken with the goal of
arriving at an ultimate disposition in the case, do not—
and cannot—dispose of the case, they are not disposi-
tion conferences.
      For the foregoing reasons, I respectfully concur.
  1
    The victim’s rights amendment, article first, § 8, of the constitution of
Connecticut, as amended by articles seventeen and twenty-nine of the
amendments, provides: ‘‘(b) In all criminal prosecutions, a victim, as the
general assembly may define by law, shall have the following rights: (1) The
right to be treated with fairness and respect throughout the criminal justice
process; (2) the right to timely disposition of the case following arrest of
the accused, provided no right of the accused is abridged; (3) the right to
be reasonably protected from the accused throughout the criminal justice
process; (4) the right to notification of court proceedings; (5) the right to
attend the trial and all other court proceedings the accused has the right
to attend, unless such person is to testify and the court determines that
such person’s testimony would be materially affected if such person hears
other testimony; (6) the right to communicate with the prosecution; (7) the
right to object to or support any plea agreement entered into by the accused
and the prosecution and to make a statement to the court prior to the
acceptance by the court of the plea of guilty or nolo contendere by the
accused; (8) the right to make a statement to the court at sentencing; (9)
the right to restitution which shall be enforceable in the same manner as
any other cause of action or as otherwise provided by law; and (10) the
right to information about the arrest, conviction, sentence, imprisonment
and release of the accused. The general assembly shall provide by law for
the enforcement of this subsection. Nothing in this subsection or in any
law enacted pursuant to this subsection shall be construed as creating a basis
for vacating a conviction or ground for appellate relief in any criminal case.’’
   Hereinafter, I follow the majority’s convention and refer to this provision
as the victim’s rights amendment or amendment XXIX (b).
   2
     In accordance with our policy of protecting the privacy interests of the
victims of sexual assault and the crime of risk of injury to a child, we decline
to identify the alleged victim. See General Statutes § 54-86e.
   3
     I do not reach the question of whether disposition conferences, which
are not at issue in this writ of error, are ‘‘court proceedings’’ for purposes
of the victim’s rights amendment.
   4
     The plaintiff in error’s reference to disposition conferences in the motion
for reconsideration was the first such reference in the procedural history
of the case. As I have observed, equating judicial pretrials with disposition
conferences is aligned with the plaintiff in error’s strategic interests.
   5
     The majority’s response to my construction of amendment XXIX (b)
(5) cannot be reconciled with the majority’s own holding. Specifically, the
majority claims that my reading of that constitutional provision is too narrow.
It instead effectively reads amendment XXIX (b) (5) to guarantee to ‘‘the
victim, either personally or as represented by counsel . . . the right to
attend the trial and all other court proceedings that the accused, either
personally or as represented by counsel, has the right to attend, unless such
person is to testify and the court determines that such person’s testimony
would be materially affected if such person hears other testimony.’’ That
reading suggests that if the defendant has the right to personally attend a
court proceeding, the plaintiff in error has that right, and if the defendant
has the right to attend a court proceeding through counsel, the plaintiff in
error has that right. The majority, however, holds that because the defendant
does not have the right to attend in-chambers pretrial discussions, the plain-
tiff in error does not have the right that he asserted, namely, the right to
attend those discussions through counsel. On the basis of that holding, the
majority concludes that it need not reach the question of whether in-cham-
bers pretrial discussions are court proceedings. The problem with the majori-
ty’s rationale, however, is that defendants most certainly do have the right
to ‘‘attend’’ pretrial discussions, through counsel. To state otherwise suggests
that the presiding judge would be able to conduct plea discussions in the
absence of defense counsel. That construction, and not mine, leads to a
bizarre and untenable result—a judicial pretrial discussing plea negotiations
where defense counsel is absent.
   Rather than ‘‘unduly narrow,’’ my reading of amendment XXIX (b) (5) is
based on a proper construction of the constitutional language, which can
be reconciled both with the language of the amendment and the claim made
by the plaintiff in error. The right claimed by the plaintiff in error is to have
his counsel attend an informal, in-chambers plea discussion. That right is
not one that is addressed by the victim’s rights amendment. The right secured
by amendment XXIX (b) (5) is effectively the right to be present at court
proceedings, when the defendant has that right. My reading of the provision
accounts for the language limiting that right when the victim is to testify,
and when attendance at the court proceeding in question may materially
affect that testimony, the victim may not attend. The majority’s interpretation
cannot be squared with the plain language of the amendment, and their
response to my concurring opinion does not address the language that the
majority improperly reads into the amendment or the language that the
majority’s reading renders superfluous.
   6
     I observe, however, that although the majority claims that this statement
accurately reflects its holding, it does not. What the majority actually holds
is that because the defendant is not entitled to be present at the judicial
pretrials, the plaintiff in error does not have the right to attend the in-
chambers discussions through his attorney. This holding cannot be recon-
ciled with the language of amendment XXIX (b) (5), which grants to victims
a parallel right to that enjoyed by defendants, subject to the limitation that
a victim does not have the right to be present at court proceedings when
such presence may materially affect the victim’s testimony. See footnote 1
of this concurring opinion.
   7
     The majority’s response to my interpretation of the applicable rules of
practice is unpersuasive. Without addressing my discussion of those rules
as related to the procedures that occur during the pretrials, the majority
simply lists a few rules of practice without any exposition and without any
attempt to explain how these rules refute my reading of the rules of practice.
Nor does the majority attempt to read the rules of practice in light of what
occurs during pretrial proceedings.
   The most troubling aspect of the majority’s response is that in one instance,
in order to make a rule of practice fit the majority’s interpretation, the
majority simply inserts language into the rule that is not there. Specifically,
the majority claims that ‘‘Practice Book § 39-17, entitled ‘Effect of Disposi-
tion Conference,’ finally provides that, ‘[i]f the case is not resolved at the
disposition conference or if the judicial authority rejects the plea agreement
[reached at the conference], the case shall be assigned to a trial list.’’ (Empha-
sis added.) I emphasize that the phrase, ‘‘reached at the conference’’ is not
in § 39-17, and was added by the majority. It is well established that the
‘‘principles of statutory construction apply with equal force to Practice Book
rules.’’ (Internal quotation marks omitted.) State v. Pare, 253 Conn. 611,
622, 755 A.2d 180 (2000). Some principles of construction are so basic that
they have never required stating, including the principle that we do not
insert, when construing a statute or rule, our own amendment into the
existing language that resolves the very question that is at issue.
   8
     Under his authority pursuant to General Statutes § 51-164t (b), the Chief
Court Administrator has given presiding judges the responsibility and power
of ‘‘[e]xpediting the disposition, fairly, of the court business to which such
judge has been entrusted.’’ See ‘‘Assignment of Judges,’’ (revised November
6, 2017), p. 7, available at http://www.jud2.ct.gov/judsearch/master.pdf (last
visited November 16, 2017). The rules of practice establish that one area
of court business entrusted to the presiding judge is overseeing the pretrial
process. See, e.g., Practice Book § 39-11 (assignment of cases for disposition
conferences); Practice Book § 39-13 (requests for postponements of disposi-
tion conferences to be made to presiding judge); Practice Book § 39-15
(parties to report inability to reach agreement to presiding judge).